IN THE SUPREME COURT OF THE STATE OF DELAWARE


 CHARLES PERNOT,                          §
                                          §     No. 465, 2019
       Defendant Below,                   §
       Appellant,                         §
                                          §
       v.                                 §     Court Below–Superior Court
                                          §     of the State of Delaware
 STATE OF DELAWARE,                       §
                                          §     Cr. ID No. 1703001397 (K)
       Plaintiff Below,                   §
       Appellee.                          §


                           Submitted: February 4, 2020
                            Decided: February 18, 2020
                           Corrected: February 20, 2020


                                       ORDER

      It appears to the Court that, on January 16, 2020, the Chief Deputy Clerk

issued a notice, sent by certified mail, to the appellant, Charles Pernot, to show cause

why his appeal should not be dismissed for his failure to file his opening brief and

appendix. Pernot received the notice to show cause as evidenced by the undated

return receipt that was filed with the Court on January 23, 2020. A timely response

to the notice to show cause was due on or before February 3, 2020. Pernot has not

responded to the notice to show cause nor has he filed an opening brief. Dismissal

of the appeal is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:
                                    /s/ Tamika R. Montgomery-Reeves
                                                Justice




                                       2